UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6579


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID L. HUGGARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:13-cr-00005-JPJ-1)


Submitted: September 13, 2018                               Decided: September 18, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Huggard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David L. Huggard appeals from the district court’s orders denying his motion to

strike or modify conditions of his supervised release and denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Huggard, No. 1:13-

cr-00005-JPJ-1 (W.D. Va. Apr. 23, 2018 & May 10, 2018) We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2